The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Secall et al. (WO 2015/127972).
	Regarding claim 1, Secall et al. discloses a hearing device.  See figures 3-5, for example.  The hearing device comprising:  a housing 12 configured to be positioned behind an ear of a person; an in-the-ear part 16 configured to be positioned at least partly in an ear canal of the person (see page 3, line 26, through page 4, line 2), wherein an output transducer 36 configured to convert a signal to an acoustic output is arranged in the in-the-ear part 16; a connection member 19 configured to provide a mechanical connection (wire connection mechanically connecting the housing 12 and the part 16) extending between a housing of the in-the-ear part 16 and the behind-the-ear housing 12; an antenna formed both in a plurality of electrical conductors 38, 40 in the connection member 19 (see page 5, lines 6-7, regarding “at least one of the wires 38, 40 of the wire connection 19 is used as an RF antenna”) and internal to the behind-the-ear housing 12 (see page 5, lines 8-10, regarding that the RF antenna “line 38 may be connected via an RF coupling circuit 34 acting as a highpass filter to the antenna port of the RF transceiver 28 in order to electrically couple the transceiver 28 to the line 38 in the RF range”; see also, page 5, lines 24-27, regarding “at least one wire /line 38 (and/or 40) used as the antenna …, with metallic parts of the BTE unit 12 being adapted to act as a ground plane for the antenna in order to implement a monopole type antenna”); a wireless interface 28 arranged in the behind-the-ear housing 12, the wireless interface 28 configured for receiving and/or sending data via the antenna; and a sensor 24 arranged in the in-the-ear part 16, the sensor being a microphone.  An electrical conductor 38 of the connection member 19 
	Regarding claim 2, the decoupling element (see fig. 4) has a maximum dampening at an operating frequency or operating frequency interval of the antenna.  See page 5, lines 17-23.
	Regarding claim 3, the antenna is configured with an operational frequency of around 2.4 GHz.  See page 4, lines 22-23.
	Regarding claims 4 and 8, the decoupling element (see fig. 4) is mainly or entirely capacitive decoupling element as claimed.  See page 6, lines 24-32.
	Regarding claim 5, additional decoupling elements are arranged between a subset of the multitude of connection points.  See fig. 4, regarding decoupling elements 44A, 44B for example.
	Regarding claim 6, decoupling elements are arranged between each of the connection points.  See fig. 4, regarding decoupling elements 44A, 44B for example.
	Regarding claim 7, the decoupling elements are low impedance decoupling elements at radio frequencies.  See page 5, lines 17-23, and page 6, lines 24-32.
	Regarding claim 10, the decoupling elements are parasitic capacitances.  See page 5, lines 17-23, and page 6, lines 24-32.
	Regarding claim 11, the decoupling element is tuned to the operation frequency of the antenna as claimed.  See page 5, lines 17-23, and page 6, lines 24-32.
	Regarding claim 12, the wireless interface is configured to operate using a Bluetooth protocol.  See page 4, lines 23-24.
	Regarding claim 13, the housing of the in-the-ear part includes a second antenna 41.  See page 6, lines 6-15.
	Regarding claims 14 and 15, the behind-the-ear housing 12 includes an internal parasitic element (e.g., parasitic capacitances 34A, 34B; see fig. 5) connected to a ground plane and formed on a printed circuit board (see page 4, lines 25-27).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Secall et al. (WO 2015/127972), as applied to claim 1 above, in further view of Kanemaru (US 2014/0168834).
Secall et al. discloses the invention as claimed including decoupling elements (fig. 4), but fails to specifically teach that the decoupling elements are ESD diodes.  Kanemaru discloses an electronic circuit for inputting a radio frequency signal including ESD diodes, in the same field of endeavor, for the purpose of providing protection to the circuit (see para. 0002-0005).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Secall et al., in view of Kanemaru, such that the decoupling elements are ESD diodes.  A practitioner in the art would have been motivated to do this for the purpose of providing protection to the circuit.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Secall et al. (WO 2015/127972), as applied to claim 1 above, in further view of Orron et al. (US 2017/0181708).
Secall et al. discloses the invention as claimed, but fails to specifically teach that the in-the-ear part 16 includes a light emitting diode.  Orron et al. discloses an earbud including a light emitting diode, in 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Secall et al., in view of Orron et al., such that the in-the-ear part 16 includes a light emitting diode.  A practitioner in the art would have been motivated to do this for the purpose of performing signal processing on reflected signals to obtain one or more physiological parameters (e.g., heart rate) of a user wearing the hearing aid.

Applicant's arguments filed December 10, 2021 have been fully considered but they are not persuasive.  The applicant argues that “Secall fails to teach or suggest an antenna that is formed both in at least one of the wires (38, 40) and internal to the BTE unit 12.”  The examiner respectfully disagrees.  In the embodiment of figure 3, Secall discloses that the antenna 19 is formed both in at least one of the wires (38, 40) and internal to the BTE unit 12.  Secall discloses on page 5, lines 6-7, that “at least one of the wires 38, 40 of the wire connection 19 is used as an RF antenna”.  Thus, the antenna 19 is formed in at least one of the wires (38, 40) as claimed.  Secall further discloses on page 5, lines 8-10, that the RF antenna “line 38 may be connected via an RF coupling circuit 34 acting as a highpass filter to the antenna port of the RF transceiver 28 in order to electrically couple the transceiver 28 to the line 38 in the RF range”, and further teaches on page 5, lines 24-27, that “at least one wire /line 38 (and/or 40) used as the antenna …, with metallic parts of the BTE unit 12 being adapted to act as a ground plane for the antenna in order to implement a monopole type antenna”.  Accordingly, the antenna 19 is also formed internal to the BTE unit 12 as claimed.
The rejections are deemed correct and are maintained.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
March 18, 2022